 4:18-cr-03058-JMG-CRZ Doc # 104 Filed: 06/08/20 Page 1 of 1 - Page ID # 485



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                            4:18CR3058

     vs.
                                                             ORDER
NELSON NICOLAS NUNEZ-ACOSTA,

                   Defendants.



        Defense counsel has moved to withdraw due to a conflict of interest. (Filing
 No. 103). Defendant is eligible for appointed counsel pursuant to the Criminal
 Justice Act, 18 U.S.C. §3006A, and the Amended Criminal Justice Act Plan for the
 District of Nebraska.


        IT IS ORDERED:

        1)     Defense counsel's motion to appoint new counsel, (Filing No. 103), is
               granted. Jessica Milburn is hereby withdrawn as counsel and shall
               promptly notify Defendant of the entry of this order.

        2)     The clerk shall delete Jessica Milburn from any future ECF
               notifications herein.

        3)     The clerk shall forward this memorandum and order to the Federal
               Public Defender.

        4)     The Federal Public Defender shall forthwith provide the court with a
               draft appointment order (CJA Form 20) bearing the name and other
               identifying information of the CJA Panel attorney identified in
               accordance with the Criminal Justice Act Plan for this district. .

        5)     The newly appointed counsel shall promptly file an entry of
               appearance on behalf of Defendant.

        June 8, 2020.
                                             BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
